Exhibit 10.30.06
(CALYON LOGO) [d71251d7125102.gif]
October 21, 2009
CONFIRMATION

     
To:
  Ashford Hospitality LP (“Counterparty”)
 
  14180 Dallas Parkway, Suite 1100
 
  Dallas, Texas 75254
 
  Attn: Swap Documentation
 
  Tel: 972-778-9202                       Fax: 972-778-9261
 
   
Fr:
  Calyon New York Branch (“CALNY”)
 
  1301 Avenue Of The Americas, 16th Floor
 
  New York, NY 10019
 
  Attn: Swaps Department
 
  Tel: 212-261-7415/7136                       Fax:917-849-5517
 
   
Re:
  Flooridor Transaction dated as of October 13, 2009 (CALNY refs: 3087806NY and
3087801NY)

 
The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the transactions (the “Transaction”) entered into
between us on the Trade Date as specified here below. This Confirmation
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.
The definitions and provisions contained in the 2000 ISDA Definitions as
published by the International Swaps and Derivatives Association, Inc. (“ISDA”)
are incorporated into this Confirmation. In the event of any inconsistency
between those definitions and provisions and this Confirmation, this
Confirmation will govern.
1. This communication supplements, forms a part of, and is subject to, the ISDA
Master Agreement dated June 25, 2008 between Counterparty and Calyon (the
“Agreement”) as amended and supplemented from time to time, between the
Counterparty and Calyon.
2. The terms of the first Transaction (Floor Sold, CALNY ref: 3087806NY) to
which this Confirmation relates are as follows:

     
Type of Transaction:
  Floor Sold Transaction
 
   
Notional Amount:
  USD 2,700,000,000.00
 
   
Trade Date:
  October 13, 2009
 
   
Effective Date:
  October 1, 2009
 
   
Termination Date:
  December 31, 2009, subject to adjustment in accordance with the modified
following business day convention.

Ref:__TBA                     Marketing:                     

1



--------------------------------------------------------------------------------



 



Fixed Amounts:

     
Fixed Rate Payer:
  Counterparty
 
   
Fixed Amount:
  USD 6,873,000.00
 
   
Fixed Rate Payer Payment Dates:
  October 15, 2009

Floating Amounts :

     
Floating Rate Payer:
  CALNY
 
   
Floating Rate Day Count Fraction:
  Actual/360
 
   
Floating Rate Payment Dates:
  Monthly on the 1st day of each month, commencing on
 
  November 1, 2009 and ending on the Termination
 
  Date, subject to adjustment in accordance with the
 
  Modified Following Business Day Convention.
 
   
Calculation Period:
  For the purposes of this Transaction, the final
 
  Calculation Period for the party will end on, and
 
  include, the Termination Date.
 
   
Floor Rate:
  2.00%
 
   
Reset Date:
  September 13th, October 13th, November 13th
 
   
Floating Rate Option:
  USD-LIBOR-BBA
 
   
Designated Maturity:
  One (1) Month
 
   
Spread:
  None
 
   
Compounding:
  Inapplicable
 
   
Business Days:
  London and New York
 
   
Calculation Agent:
  CALNY

3. The terms of the second Transaction (Floor Purchased, CALNY ref: 3087801 NY)
to which this Confirmation relates are as follows:

     
Type of Transaction:
  Floor Purchased Transaction
 
   
Notional Amount:
  USD 2,700,000,000.00
 
   
Trade Date:
  October 13, 2009
 
   
Effective Date:
  October 1, 2009

Ref:___TBA                     Marketing:                     

2



--------------------------------------------------------------------------------



 



     
Termination Date:
  December 31, 2009, subject to adjustment in
 
  accordance with the modified following business
 
  day convention.

Fixed Amounts:

     
Fixed Rate Payer:
  CALNY
 
   
Fixed Amount:
  None

Floating Amounts :

     
Floating Rate Payer:
  COUNTERPARTY
 
   
Floating Rate Day Count Fraction:
  Actual/360
 
   
Floating Rate Payment Dates:
  Monthly on the 1st day of each month, commencing on
 
  November 1, 2009 and ending on the Termination
 
  Date, subject to adjustment in accordance with the
 
  Modified Following Business Day Convention.
 
   
Calculation Period:
  For the purposes of this Transaction, the final
 
  Calculation Period for the party will end on, and
 
  include, the Termination Date.
 
   
Floor Rate:
  1.00%
 
   
Reset Date:
  September 13th, October 13th, November 13th
 
   
Floating Rate Option:
  USD-LIBOR-BBA
 
   
Designated Maturity:
  One (1) Month
 
   
Spread:
  None
 
   
Compounding:
  Inapplicable
 
   
Business Days:
  London and New York
 
   
Calculation Agent:
  CALNY
 
   
4. Account Details:
   
 
   
Payment of USD to CALNY:
  CALYON NEW YORK
 
  A/C Calyon New York Branch
 
  A/C 01-88180-3211-00-00-1-180
 
   
Payment to Counterparty:
  JP MORGAN CHASE BANK, DALLAS
 
  ABA: 113000609
 
  Favor of: Ashford Hospitality Trust
 
  Account: 08806397111

Ref: TBA                     Marketing:                                         

3



--------------------------------------------------------------------------------



 



5. Offices and Address for Notice: in connection with this Swap Transaction:

  (a)   CALNY: its branch office is in New York at 1301 Avenue of the Americas,
New York, New York 10019 USA     (b)   Counterparty: its office is in Dallas,
Texas.

6. THE COUNTERPARTY IS HEREBY REQUESTED TO SIGNIFY ITS ACCEPTANCE OF THE TERMS
OF THIS CONFIRMATION PROMPTLY BY SIGNING A COPY HEREOF AND RETURNING IT TO
CALYON NEW YORK BRANCH IN THE MANNER PROVIDED IN SECTION 12 OF THE AGREEMENT.
UNLESS CALYON NEW YORK BRANCH SHALL HAVE RECEIVED WRITTEN OBJECTION TO THE TERMS
OF THIS CONFIRMATION WITHIN FIVE BUSINESS DAYS (DEFINED BELOW) OF THE DATE FIRST
ABOVE WRITTEN, THE COUNTERPARTY SHALL BE DEEMED TO HAVE ACCEPTED SUCH TERMS
WITHOUT ANY FURTHER ACT ON THE PART OF CALYON NEW YORK BRANCH, THE COUNTERPARTY,
OR ANY OTHER PERSON. FOR PURPOSES HEREOF, “BUSINESS DAY” SHALL HAVE THE MEANING
SET FORTH IN SECTION 5-701 B.3. (B) OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK.
Each party agrees to make payments to the other party in accordance with the
provisions set forth or incorporated by reference in this Confirmation.
IN WITNESS WHEREOF the parties have executed this Confirmation as of the date
first above written.

                  CALYON NEW YORK BRANCH       ASHFORD HOSPITALITY LP    
 
                Authorized Signature:       Authorized Signature:    
 
               
/s/ Margaret Tam
                             
Name Margaret Tam
      Name:        
 
               
Title: Senior Associate
      Title:        
 
               
 
               
/s/ Ivy De Jesus
               
 
               
Name: Ivy De Jesus
               
Title: Vice President
               

Ref:___TBA                     Marketing:                     

4